Exhibit 10.1


AMENDMENT NO. 1
TO
INTERIM CEO EMPLOYMENT AGREEMENT




This Amendment No. 1 (this “Amendment”) to the Interim CEO Agreement (as defined
below) is entered into effective as of April 10, 2017, by and between
Rent-A-Center, Inc., a Delaware corporation (the “Company”), and Mark E. Speese
(“Mr. Speese”). Terms not otherwise defined in this Amendment shall have the
meaning assigned to such terms in the Interim CEO Agreement.


A.
The Company and Mr. Speese are parties to that certain Interim CEO Employment
Agreement, dated effective as of January 9, 2017 (the “Interim CEO Agreement”).



B.
The Board of Directors of the Company appointed Mr. Speese Chief Executive
Officer of the Company effective as of April 10, 2017, in lieu of his position
as the interim Chief Executive Officer of the Company.



C.
The Company and Mr. Speese desire to continue their employment relationship
under the Interim CEO Agreement.



D.
The Company and Mr. Speese desire to amend the Interim CEO Agreement in
accordance with the terms and conditions stated herein.



In consideration of the foregoing and other valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties agree as follows:


1.
Section 7 of the Interim CEO Agreement is hereby deleted and replaced in its
entirety as follows:



“7. Additional Agreements. (a) If, during the Term of this Agreement, Interim
CEO is appointed by the Company’s Board to the office of Chief Executive Officer
of the Company, the Company and the Interim CEO acknowledge and agree that (i)
such appointment shall not constitute the hiring of a Permanent CEO under the
Agreement or any applicable Stock Option Agreement, and (ii) Interim CEO’s
service to the Company as Chief Executive Officer shall be governed by the terms
and conditions of this Agreement.


(b) Upon conclusion of the Term of this Agreement by reason of Section 3(c)
hereof, if deemed advisable in the judgment of the Permanent CEO and the Board,
each acting in his, her or its sole discretion, as applicable, the parties will
reasonably negotiate in good faith regarding the terms of an additional
consulting agreement whereby the Interim CEO will provide integration and
transition assistance to the Permanent CEO.”


All other terms and conditions of the Interim CEO Agreement shall remain
unchanged and in full force and effect.




--------------------------------------------------------------------------------




Acknowledged and agreed to by:
THE COMPANY
 
THE INTERIM CEO
 Rent-A-Center, Inc.
 
 
 
 
 
 
 
 
By:
 /s/ Christopher A. Korst
 
By:
/s/ Mark E. Speese
 
 Christopher A. Korst
 
 
Mark E. Speese
 
 Executive Vice President –
Chief Administrative Officer
& General Counsel
 
 
 



2

